SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 23, 2013 THE FIRST BANCSHARES, INC. (Exact name of registrant as specified in its charter) MISSISSIPPI 33-94288 64-0862173 (State or other jurisdiction of incorporation) (Commission File Number) (IRS employer Identification No.) 6ighway 98 West Hattiesburg, Mississippi 39402 (Address of principal executive offices (Zip Code) Registrant's telephone number, including area code: (601) 268-8998 Not applicable (Registrant's former address of principal executive offices) INFORMATION TO BE INCLUDED IN THE REPORT Item 5.07 Submission of Matters to a Vote of Security Holders. On May 23, 2013, the Company held its regular Annual Shareholders’ Meeting. Four items were voted on at the meeting. As of the record date, there were 3,142,235 shares entitled to vote, of which 2,245,763 shares, or 71.47%, were voted in person or by proxy at the Annual Meeting. Results are set forth below. Item 1. Election of Directors The shareholders elected four directors to serve three year terms expiring at the 2016 Annual Meeting as summarized below: Directors Elected Votes For Votes Withheld Broker Non-Votes Class III ( three year term:) David W. Bomboy, M.D. E. Ricky Gibson Fred A. McMurry M. Ray (Hoppy ) Cole Item 2. Approval of Appointment of T. E. Lott & Company as Independent Public Accountants Votes For Votes Against Abstained Item 3. Advisory Vote on Executive Compensation Votes For Votes Against Abstained Broker Non-Votes Item 4.Approval of the Issuance of Shares of Common Stock Upon the Conversion of the Company’s Series D Nonvoting Convertible Preferred Stock into Common Stock Votes For Votes Against Abstained Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 28, 2013 THE FIRST BANCSHARES, INC. By: /s/ Donna T. Lowery Name: Donna T. Lowery Title: Chief Financial Officer
